I am completely in accord with Judge Young's well-reasoned opinion. I write separately only to point out that the magistrate's decision appears to have been affected by considerations of the cost involved in securing the treatment for Nicholas that a finding of incompetency would require. If so, that is wholly *Page 249 
improper. R.C. 2945.38 sets out the procedures required in that event. If costs must be paid by the committing authority, it may look to other agencies to share in that cost, but it cannot reject the alternatives provided because of the costs involved.